Title: To George Washington from Nicolas Pike, 1 January 1788
From: Pike, Nicolas
To: Washington, George



May it please your Excellency
Newbury Port [Mass.]Jany 1st 1788

Although a Permission to dedicate my Book to your Excellency, the honor of which, however, I had no right to claim, would have afforded me the highest gratification, yet your Excellency’s declining to grant it, though in the most obliging and condescending terms, was mortifying to a Breast glowing with Affection and Esteem.
you will undoubtedly observe, Sir, that the date of my Dedication is prior to that of the Letter with which your Excellency was pleased to honor me: The reason of which is, that, although Mr Bowdoin is undoubtedly the first, and one of the best Characters in this State, yet, so unreasonable, cruel & unjust are the popular prejudices, that had I not fixed the date to a time antecedent to the existence of those Prejudices, which are the Offspring of Falshood & Ingnorance, I have great reason to believe it would have ruined the sale of my Book, so far as respects the common People.
Although your Excellency’s Library does not admit any useless Books, yet as that, which accompanies this, is the first fruit of my Labors, I hope your Excellency will ⟨mutilated⟩ the honor to accept it as a small token of the unfeigned Gratitude and Esteem, of your Excellency’s much obliged, and most obedient & hble Servant

Nicolas Pike


Please, Sir, to make my Respects acceptable to Mr Lear.

